Citation Nr: 0029956	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
July 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran presented testimony from the RO 
at a video conference hearing held before the undersigned, 
seated in Washington, DC, in January 2000.  Additional 
evidence was thereafter submitted, for which a waiver of 
initial consideration by the RO was received.  38 C.F.R. 
§ 20.1304(c) (1999).

The Board notes that the veteran initiated an appeal with 
respect to a November 1998 denial of his claim for a 
permanent and total disability rating for pension purposes, 
but that the requested benefit was thereafter granted in 
April 1999.


REMAND

The Board notes that while the record contains an August 2000 
medical statement that is somewhat supportive of the 
veteran's claim, it is insufficient for adjudication 
purposes.  The Board further notes that while the veteran was 
afforded a VA examination in December 1998, the examiner did 
not address the etiology of the veteran's hepatitis C.  Under 
the circumstances, the Board is of the opinion that another 
examination would be helpful in the adjudication of the 
instant claim.

The Board also notes that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  It is unclear whether that agency is in possession of 
any medical records pertaining to the veteran's hepatitis C 
which are not already on file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  The RO should also attempt to 
obtain copies of the record upon 
which the veteran's award of SSA 
disability benefits was based, and 
copies of records associated with 
any subsequent disability 
determinations by the SSA. 

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his hepatitis C.  All indicated 
studies should be performed and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's hepatitis 
C is etiologically related to 
service.  The rationale for all 
opinions expressed should be 
provided.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to service 
connection for hepatitis C.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999). 


